UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1622



ESTILE L. MARTIN,

                                                         Petitioner,

          versus

DIRECTOR, OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
BEATRICE POCAHONTAS COAL COMPANY; OLD REPUBLIC
INSURANCE COMPANY,

                                                        Respondents.



On Petition for Review of An Order of the Benefits Review Board.
(95-1743-BLA)


Submitted:   February 28, 1997             Decided:   March 13, 1997

Before MURNAGHAN and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Estile L. Martin, Petitioner Pro Se. Jeffrey Steven Goldberg,
Christian P. Barber, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C.; Sannie Louise Overly, JACKSON & KELLY, Lexington, Kentucky,
for Respondents.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order and order on reconsideration affirming the administrative

law judge's denial of black lung benefits pursuant to 30 U.S.C.A.

§§ 901-945 (West 1986 & Supp. 1996). Our review of the record dis-

closes that the Board's decision is based upon substantial evidence
and is without reversible error. Accordingly, we affirm on the rea-

soning of the Board. Martin v. Director, Office of Workers' Compen-
sation Programs, No. 95-1743-BLA (B.R.B. Jan. 18, 1996 & Apr. 2,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2